          Case 2:89-cv-00039-SEH Document 1190 Filed 01/28/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                     BUTTE DIVISION

UNITED STATES OF AMERICA                         No. CV-89-39-BU-SEH

          and,
                                                 ORDER
 THE STATE OF MONTANA

                       Plaintiffs,

vs.

ATLANTIC RICHFIELD
COMPANY,

                       Defendant.


      On October 23, 2020, the United States lodged a Partial Consent Decree

concerning the Anaconda Smelter National Priority Site. 1 The public comment period

ran for 30 days and ended on November 30, 2020. 2 An Unopposed Motion to Enter

Partial Consent Decree was filed by the United States on December 22, 2020,

following review of public comments. 3



      1
          SeeDoc.1185.
      2
          SeeDoc.1189 at 3.
      3
          SeeDoc.1188.
Case 2:89-cv-00039-SEH Document 1190 Filed 01/28/21 Page 2 of 2
